     Case 1:20-cv-00297-DAD-SKO Document 12 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY JOE PERCIVAL,                                No. 1:20-cv-00297-NONE-SKO (PC)

12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS WITH RESPECT TO
13           v.
                                                         PLAINTIFF’S FAILURE TO OBEY COURT
14    S. KERNAN, et al.,                                 ORDERS AND FAILURE TO PROSECUTE;
                                                         AND DISMISSING ACTION
15                       Defendants.
                                                         (Doc. No. 11)
16

17
            Plaintiff Larry Joe Percival is a state prisoner proceeding pro se and in forma pauperis in
18
     this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States
19
     Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On July 6, 2020, the assigned magistrate judge issued a screening order, finding that
21
     plaintiff’s complaint fails to state a claim on which relief can be granted. (Doc. No. 8.) The
22
     magistrate judge granted plaintiff leave to amend the complaint. (Id. at 1, 5-6.) Plaintiff failed to
23
     file an amended complaint or otherwise respond to the screening order. Therefore, on August 14,
24
     2020, the magistrate judge issued an order requiring plaintiff to show cause in writing why this
25
     action should not be dismissed for failure to comply with a court order. (Doc. No. 9.) The
26
     magistrate judge cautioned plaintiff that “[f]ailure to comply with [the] order [would] result in a
27
     recommendation that this action be dismissed for failure to state a claim and to obey a court
28
     order.” (Id. at 2.) Nonetheless, plaintiff failed to respond to the order to show cause.
     Case 1:20-cv-00297-DAD-SKO Document 12 Filed 11/10/20 Page 2 of 2


 1          Accordingly, on September 25, 2020, the magistrate judge issued findings and

 2   recommendations, recommending that this action be dismissed due to plaintiff’s failure to state a

 3   claim and to obey court orders. (Doc. No. 11.) The findings and recommendations were served

 4   on plaintiff and provided him 14 days to file objections thereto. (Id. at 2.) Plaintiff has not filed

 5   any objections and the time do so has passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 8   and recommendations to be supported by the record and proper analysis with regard to plaintiff’s

 9   failure to obey court orders and failure to prosecute. The court declines to reach the other issues

10   discussed in the findings and recommendations.

11          Accordingly,

12          1.      The findings and recommendations issued on September 25, 2020 (Doc. No. 11)

13                  are adopted with regard to plaintiff’s failure to obey court orders and failure to

14                  prosecute;

15          2.      This action is dismissed for plaintiff’s failure to obey court orders and failure to

16                  prosecute; and,

17          3.      The Clerk of the Court is directed to assign a district judge to this action for

18                  purposes of closure and to close this case.

19   IT IS SO ORDERED.
20
        Dated:     November 9, 2020
21                                                       UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28

                                                        2
